Title: To Thomas Jefferson from Craven Peyton, 8 June 1803
From: Peyton, Craven
To: Jefferson, Thomas


          
            Dear Sir 
                     
            Stump Island June 8. 1803
          
          Nothing was done at May Court. M. Carr and Barber was employed. my instructions to them was to have the business put of untill the next Court. I attended Monday last; but Nelson who appears for Henderson did nothing. M. Carr thought it ought to come before the quarterly Court at which your instructions shall be executed. when Meriweather & Millar was leaveling the Mill seat I expressed my centiments to Henderson so fully and endeavoured to impress on their minds the fraudulent intentions of Henderson. I have not since heard any thing of their bargaining. shoud. you approve and will authorise me, at any time his dam shall be taken down or at least he might be foarced into just measures. the pappers which I was to of forward to you some of them M. Carr was in want of. shoud. you wish the ballance they shall be forwarded
          with great Respt Yr. Mst. Obt.
          
            C Peyton
          
        